    Case: 1:17-md-02804-DAP Doc #: 1353 Filed: 02/09/19 1 of 5. PageID #: 37891




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                     )
“Track One Cases”                             )
                                              )      DISCOVERY RULING NO. 14, PART 2,
                                              )      REGARDING MALLINCKRODT
                                              )      PRIVILEGE LOG


       During Track One discovery, defendant Mallinckrodt withheld production of certain

documents based on attorney-client privilege, the work product doctrine, or other assertions, and

produced a privilege log. Plaintiffs believed Mallinckrodt’s non-productions were in many instances

inappropriate; accordingly, plaintiffs chose 20 sample documents from Mallinckrodt’s privilege log

and requested the Special Master undertake in camera review. Mallinckrodt responded by

withdrawing its invocation of privilege as to 6 of the sample documents, and providing the other 14

documents to the undersigned in camera. Mallinckrodt also submitted a letter explaining in detail

its bases for non-production of each of the 14 documents.

       On February 7, 2019, the Special Master issued a ruling by email, holding that 6 of the 14

documents were not protected by attorney-client privilege or the work-product doctrine, and must

be produced; attached is the document-by-document ruling chart. The Special Master also offered

the following general observations, to guide the parties:1




1
  The language in the bullet-points below is slightly amended in comparison to the language used
in the email ruling, for greater clarity.
    Case: 1:17-md-02804-DAP Doc #: 1353 Filed: 02/09/19 2 of 5. PageID #: 37892




•      Even if a certain document is appropriately withheld, other documents referred to in that
       withheld document may still need to be produced. For example, while a withheld email
       might solicit legal advice on a draft marketing brochure, the final version of the brochure
       must still be produced (if it has not already).

•      Where an email regarding a business matter is sent to a group of folks, one or a few of
       whom are attorneys, for the purpose of keeping everyone in the loop (my phrase), and
       without requesting or containing legal advice, the email is not privileged. This is true even
       if the email asks generically and simply for everyone’s “approval,” when the information
       is simply business information. Simply including an attorney’s email in the recipient list
       does not make the email privileged.

•      Many of the emails I reviewed are actually innocuous. I understand Mallinckrodt’s desire
       to assert attorney-client privilege as fully as possible, and to be careful about waiver, but it
       is also worth considering whether a fight over any particular document is even worth it.

       Mallinckrodt then timely requested this ruling be formalized. See Appointment Order

(docket no. 69) at 5 (“If a Special Master issues an informal ruling or order that is not on the record

(such as the resolution of a discovery dispute) either orally, via email, or through other writing, and

a party wishes to object to that ruling or order, the party shall ask the Special Master to formalize

the ruling or order by filing it on the docket or appearing before a court reporter.”). The Special

Master fills this request with this Ruling.

       Given the substantial letter briefing already submitted on the topics addressed below, if any

party chooses to object to any aspect of this Ruling, it must do so on or before 5:00 p.m EST on

February 13, 2019.

       RESPECTFULLY SUBMITTED,

                                                       /s/ David R. Cohen
                                                       David R. Cohen
                                                       Special Master

Dated: February 9, 2019



                                                  2
                         Case: 1:17-md-02804-DAP Doc #: 1353 Filed: 02/09/19 3 of 5. PageID #: 37893



                              Mallinckrodt LLC
                                                                                                        SM Ruling
       Excerpted Privilege & Redaction Log (as of December 26, 2018)

Priv No.         Unique ID                 Custodian                Date                                SM Ruling

                                                                              Privilege applies and document may be withheld, but
                                                                              Mallinckrodt must produce discovery showing the underlying
  11        MNKCTRL0000104085             Chick, Stacy            1/7/2015
                                                                              facts related to this employee sales contest, if it has not
                                                                              already done so.

                                  Brendel, Diane; Chick, Stacy;
  16        MNKCTRL0000228305     Falcone, Melissa; Grelle, Ed;   12/9/2013
                                         Webb, Kevin



  18        MNKCTRL0000562633     Webb, Kevin; Wickline, Ron      9/14/2010
                                                                              Mallinckrodt must produce this document, which neither
                                                                              contains nor requests legal analysis.

                                                                              Privilege applies and document may be withheld, but
  19        MNKCTRL0000567440     Webb, Kevin; Wickline, Ron      5/6/2010
                                                                              Mallinckrodt must produce the final version of this FAQ
                                                                              document.

                                   Falcone, Melissa; Terifay,
  22        MNKCTRL0000492061                                     3/9/2012
                                    Terrence; Webb, Kevin




  43        MNKCTRL0000608155             Webb, Kevin             3/8/2010

                                                                              Privilege applies and document may be withheld.
                                                                              Mallinckrodt must produce this document, which neither
                                                                              contains nor requests legal analysis. The mere reference to
  50        MNKCTRL0000556872             Webb, Kevin             9/10/2010
                                                                              counsel's having agreed to the business process outlined is
                                                                              insufficient to invoke privilege.
                 Case: 1:17-md-02804-DAP Doc #: 1353 Filed: 02/09/19 4 of 5. PageID #: 37894


                                                                        Mallinckrodt must produce this document, which neither
                                                                        contains nor requests legal analysis. The mere reference to
55    MNKCTRL0000559947   Webb, Kevin; Wickline, Ron       8/12/2010
                                                                        counsel's having approved certain agreements is insufficient to
                                                                        invoke privilege.
                                                                        Privilege applies and document may be withheld, but
                                                                        Mallinckrodt must produce discovery showing the final version
70    MNKCTRL0000698731           Chick, Stacy             12/19/2014
                                                                        of the slide show regarding the "Jan 5th [2015] POA call"
                                                                        regarding which advice is solicited.


                                                                        Mallinckrodt must produce this document. It does not contain
                                                                        legal advice and arguably requests it from one recipient, but
85    MNKCTRL0000702746           Chick, Stacy             6/19/2014    the email is sent to numerous non‐attorney recipients and
                                                                        simply asks them to "provide approval." The mere reference
                                                                        to seeking approval is insufficient to invoke privilege, and
                                                                        receipt by non‐attorney's undercuts the claim of privilege.


109   MNKCTRL0000703893   Chick, Stacy; Falcone, Melissa   4/15/2014




115   MNKCTRL0000705188           Chick, Stacy              2/6/2014

                                                                        Privilege applies and document may be withheld.

                          Brendel, Diane; Chick, Stacy;                 Mallinckrodt must produce this document, which neither
128   MNKCTRL0000716917    Falcone, Melissa; Terifay,      9/10/2013    contains nor requests legal analysis. The mere listing of facts
                            Terrence; Wickline, Ron                     disclosed at a press conference to numerous employees, one
                                                                        of whom is an attorney, is insufficient to invoke privilege.
                  Case: 1:17-md-02804-DAP Doc #: 1353 Filed: 02/09/19 5 of 5. PageID #: 37895



                                                                        Mallinckrodt must produce this document, which neither
                                                                        contains nor requests legal analysis. The mere recitation of
129   MNKCTRL0000748825 Falcone, Melissa; Webb, Kevin       2/16/2014   the results of a medication‐inactivation study to numerous
                                                                        employees, some of whom are attorneys, is insufficient to
                                                                        invoke privilege.


144   MNKCTRL0000772406    Chick, Stacy; Falcone, Melissa   9/4/2014




149   MNKCTRL0000777403            Wickline, Ron            4/28/2010

                                                                        Privilege applies and document may be withheld.


153   MNKCTRL0000783912    Brendel, Diane; Wickline, Ron    6/7/2012




                                                                        Privilege applies and document may be withheld, but
188   MNKCTRL0001079372            Webb, Kevin              6/25/2014
                                                                        Mallinckrodt must produce discovery showing the final version
                                                                        of the Medsaway Guide, if it has not already done so.


200   MNKCTRL0001219203            Webb, Kevin              9/3/2013

                                                                        Privilege applies and document may be withheld.


207   MNKCTRL0001219594    Brendel, Diane; Webb, Kevin      6/6/2013
